PER CURIAM.
Convicted of first-degree murder and armed robbery with a firearm, appellant appeals. We affirm both convictions. However, we must vacate the mandatory life sentence imposed pursuant to section 775.087(2)(a)(3), Florida Statutes (1999), for the armed robbery conviction and remand for resentencing because the indictment did not charge, and the jury did not find, that a firearm was discharged resulting in death or great bodily harm. See, e.g., Jackson v. State, 852 So.2d 941 (Fla. 4th DCA 2003), review denied, 869 So.2d 540 (Fla.2004).
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
WEBSTER, BENTON and POLSTON, JJ., Concur.